         Case 1:21-cv-00170-RP-SH Document 17 Filed 09/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
JOSE VICTOR LUNA,                                §
          Plaintiff                              §
                                                 §
v.                                               §
                                                 §
CITY OF ROUND ROCK, ROUND                        §
ROCK POLICE DEPARTMENT,                          §
ALLEN BANKS, WILLIE
RICHARDS, JIM STUART,                            §        CASE NO. 1:21-CV-00170-RP-SH
ANDY MCKINNEY, JUSTIN                            §
CARMICHAEL, BEN B. JOHNSON,                      §
JOHNATHAN A. MINER, SHELBY A.                    §
INGLES, NATHAN J. ZOSS,                          §
KASHEALA L. MAY, MICHAEL A.                      §
CARTER, TRACEY L. COLE, MARC                     §
A. MCCALISTER, AND VERNON A.                     §
ROSSING,                                         §
          Defendants

                                             ORDER

     Before the Court is Plaintiff’s Motion for Expedited Discovery, filed September 3, 2021

(Dkt. 16). On May 5, 2021, the District Court referred all pending and future motions in this case

to the undersigned Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72, and

Rule 1 of Appendix C to the Local Rules of the United States District Court for the Western District

of Texas (“Local Rules”). Dkt. 11.

     Local Rule CV-7(g) provides that:

               The court may refuse to hear or may deny a nondispositive motion
               unless the movant advises the court within the body of the motion
               that counsel for the parties have conferred in a good-faith attempt to
               resolve the matter by agreement and certifies the specific reason that
               no agreement could be made.

In his Certificate of Conference, Plaintiff states that he left a phone message for defense counsel

the same day he filed his motion. That is insufficient. To satisfy Rule CV-7(g), before filing any

nondispositive motion with the Court, Plaintiff must allow a reasonable time for response and

                                                 1
        Case 1:21-cv-00170-RP-SH Document 17 Filed 09/15/21 Page 2 of 2




actually confer with counsel for Defendant “in a good-faith attempt to resolve the matter by

agreement.”

   Plaintiff also fails to present any facts providing grounds for the relief he seeks in his motion.

This violates Local Rule CV-7(c)(1), which requires that: “All motions must state the grounds

therefor and cite any applicable rule, statute, or other authority justifying the relief sought.”

   For these reasons, Plaintiff’s Motion for Expedited Discovery (Dkt. 16) is DENIED. The Court

also observes, however, that Defendants failed to timely respond to Plaintiff’s motion. “If there is

no response filed within the time period prescribed by this rule, the court may grant the motion as

unopposed.” Local Rule CV-7(d). Both parties are admonished to abide by all court rules

henceforth. See Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981) (“The right of self-representation

does not exempt a party from compliance with relevant rules of procedure and substantive law.”).

   SIGNED on September 15, 2021.


                                                        SUSAN HIGHTOWER
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
